Title: Theodorus Bailey to Thomas Jefferson, 10 May 1816
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
             New york 10. May 1816.
          
          I have been duly favored with your Note  covering a letter for Mr Van der Kemp—and in obedience to your wishes have forwarded the same by Post. Olden Barnevelt is in the Town of Trenton in the County of Oneida, about twelve miles from Rome.
          I beg leave to add that I shall always take great pleasure in executing your commands in this City; and in rendering you any service in my power—
          
            With great consideration and esteem, I am very truly yours,
            Theodorus Bailey.
          
        